Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 1 of 8

__
IN THE UNITED STATES DISTRICT COURT) ——-"°"' 62'S"
FOR THE DISTRICT OF MARYLAND

 

Danit! Jshy Moray UE

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.) -

-against-

Gr Cdory Joseph Sepyo

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

ENTERED

FILED =" necevED

JUL 18 2019

Ee
AT BALCTINORS quart
DISTRICT
LERK, US. Oe ARyLAND

Croistrict OF pepuTY

BY
Complaint for a Civil Case

Case No. 422070 SAG

(to be filled in by the Clerk’s Office)

LJ Yes OJ No
(check one)

Jury Trial:
Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 2 of 8

The Parties to This Complaint

A. The Plaintiff(s)}

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Vanjel Jobn Moran UL
Street Address 24 OF MN. Cc ha ples Sx. I-30 Z
City and County B q iti more

State and Zip Code LM D 2/2 g

Telephone Number GIO - GF 5 —- be DY

E-mail Address Contac t@ + he danve! ru Maas Files.

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gf
known). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

Name Gregory Joseph Seno

Job or Title Employee, The Depot Bar, ilk. re
Cif known) ;

Street Address N20 Berry mens LY

City and County Reisterstown Ralti ae: “@ Co uphy

State and Zip Code LMP Zz! }3 g
Telephone Number Y ¢ 3 ~ PE F— 5 19 OQ

E-mail Address
Gif known)

 
Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 3 of 8

N

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

dif known)

Defendant No. 4

Name

 

Job or Title

 

Gf known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(If there are more than four defendants, attach an additional page
providing the same information for each additional defendant.)
Il.

Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 4 of8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question C1 Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

ASF US Code Glob]

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) ,is acitizen of
the State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name)
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 5of8

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , 1s a citizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

b. If the defendant is a corporation

The defendant, (name) , 1s
incorporated under the laws of the State of (name)

_, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of
business in (name)

 

(If more than one defendant ts named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 
Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 6 of 8

oY
yt
III. Statement of Claim . <
; ; < Ss
Write a short and plain statement of the claim. Do not make legal arguments. State as = &
briefly as possible the facts showing that each plaintiff is entitled to the damages or other =~ x
relief sought. State how each defendant was involved and what each defendant did that > ae
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places x
of that involvement or conduct. If more than one claim ts asserted, number each claim rag =
and write a short and plain statement of each claim in a separate paragraph. Attach & .
additional pages if needed. Ss
pag SQA

"

Mp. be Sr he es Conducted a Co mpaygy gf 7
Sled G8 tha bort gas ust me (Mr. Moran¥ Lo nearly
4 fe ar ie nas falsely Charmed 42 Vue hous

 

     

 

Leh, Sexe aké onder He
has made Continued OSES oY Face hook and
pther Sace ‘al viedia making fe be came sta tombaf,
and has “+h Came publrcally Cac auragef
his “Crrends aud gssa' Cakes 4% SLally,
heracs, aud Camm, t vtolen t acts of ALC
alten Mr: Serio pec eyes a Cease dh DesrsszA
Lotte from me gv) Tul ff) Zé / 4. Airs

har <Ssnent and vidlent Lhypeats dg ain sé vie
ha ve Caused him ~o rece ve several $ Ssh pet $, Ot.
te hrs soctal Media qCcouyts:- He has picdribe ted
phe bo drayhs cf uve palerg wt th My Ler ep hove
aAd tech: *ch_he believes oa Current) te Perseus
h» hes en couragtd. fo Stal tt var aad Coun sat ache
OF re leh Ce. “Ye has Publically + bweatened he
“Sooke dad destroy” ent, and. hos te! d People nut
as word tha t Lwealf take A epalachind ey
GS sa, |¢ M0 because Lam a Dod of h, ‘lel Ue iy
he Clara Z Cawnobk ff # +e the ps ivce or "Nsethe

Co art ew stem. Thre Ath yy ky has Conti uueg
ce Seantly Erin Mr. Senia aud net Aba ted .

|}

   
  
   

 

s

   
   
 
Iv.

Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

Bu addydtyon do the Pumotcong! trauma DT have Sakternf
Crom Mr. Sertals achoug, hs hac dar aged Ye Career as
GPavt, by Puterta ner fer ch, Ldvevwr_by ins clapuns to,4- 0
Gina couyiched Ser offeuder.Lan pherekore Qi 4
the court +¢ order Het My. Serre pay. 500, COD +o
Me, te 4 ke uf for + he lhe f me Car eer thgt he hes

ruined -
Case 1:19-cv-02070-SAG Document1 Filed 07/18/19 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
- cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 74 ly 15,2014
Signature of Plaintiff , Sup yen ’ a _

Printed Name of Plaintiff _Pq4uyi?/ Thun Morante

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff. )

B. For Attorneys

Date of signing: , 20__

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm -

 

Address

 

 

Telephone Number
Email Address

 
